Mr. President
It is an honor to address this Assembly today. We all wish we could be in New York now — and benefit from the unique opportunity that High-Level week offers to engage with colleagues, to present our initiatives, to exchange views. Given the challenging circumstances, there can be no question that the decision to hold this meeting in virtual format this year is right. My delegation in New York was among those who presented the very first General Assembly resolution adopted after the lockdown, supported by an unprecedented number of cosponsors.The central message of that resolution was solidarity in the time of the pandemic. Today, I want to offer a message of solidarity to the city of New York which was hit very hard by the pandemic, has shown remarkable resilience and has been an outstanding host for us throughout.
Mr. President
The ongoing pandemic is a difficult and humbling experience for all of us. The temptation to wish for the quickest possible return to status quo ante is very strong and is understandable. But the sober reality is that there is no way of going back to where we were. The pandemic has changed our reality and living conditions globally in a fundamental manner and had a profound impact. Most importantly perhaps, it has exacerbated the existing inequalities, both within and among nations. Health care, education and stability in income are the most obvious areas in this respect. And those who were at a disadvantage before the pandemic have often been hit the hardest and suffered additional setbacks. Overcoming the crisis is therefore an enormous challenge — but also a unique opportunity. Only in creating better living conditions for more people will we be able to be better prepared and to enhance our collective resilience. The Decade for Action takes on additional significance in this respect, as the 2030 Agenda provides us with the perfect framework for building back better. Had we done better in achieving the goals reflected in the 2030 Agenda — from gender equality to health care, from inequality to climate change — we would have been much better prepared to fight the pandemic effectively and in a spirit of genuine solidarity. Focusing on the 2030 Agenda must therefore be on the very top of our agenda for this session and beyond.
Mr. President
Even before the pandemic started the Secretary-General identified erosion of trust in institutions and the rule of law as a major risk for peaceful societies. I shared his concern then, and our recent experience strengthens our belief in the need for strong and accountable institutions which has been a common theme in the analytical reporting on the impact of the pandemic. Only where high levels of trust in institutions exist, can the response to the pandemic be coordinated, unified and effective. Lack of access to the relevant institutions, inequality in treatment and corruption fundamentally undermine such trust and must be important entry points for our collective response. We will continue giving the highest priority to challenges to the rule of law and the implementation of SDG 16. The upcoming Special Session of this Assembly on corruption becomes even more relevant against the background of the pandemic. More broadly though, the fight for the rule of law at the international level remains a central task for us.
Mr. President
The United Nations itself is one of the finest triumphs of the rule of law. 75 years ago, States embraced a set of common rules, reflected in the provisions of the UN Charter, and agreed to solve conflicts jointly and peacefully, to subject the use of force to very tight and strict rules and to embrace the primacy of international law. More than ever today, we are conscious of the central importance of this message and realize to what extent we can benefit from the effort to build back better after the Second World War. But more than ever, also, are we confronted with the reality that there is a trend among some of our partners to question the centrality of the rule of law and indeed the need to tackle threats to international peace and to our planet collectively. We hope that this gathering, held in an imperfect format, will result in a resounding collective and unequivocal commitment to multilateralism and to the rule of law. Adhering to the rules that we have agreed on, the respect for international law, is of central importance for small States, who make up the majority of the membership in this house. We defined the strengthening of international law as one of our priorities when we joined the United Nations 30 years ago. Liechtenstein will continue to stand up for the rule of law and for multilateralism. In particular we will continue promoting the respect for the rules that govern the use of force between States — the Charter provisions are clear in this respect, but they are increasingly diluted in practice, in particular through the manner in which the rules concerning self-defense are interpreted. This is particularly dangerous in an era of increased militarization and of cyberwarfare. We are working with our partners to help develop a clear understanding how international law applies to the cybersphere.
Mr. President
Enforcement has often been a weak spot even in the proudest achievements of treaty-making. For decades, we have had high and universal human rights standards, first reflected in the Universal Declaration of Human Rights. For way too many around the globe, however, these standards are in stark contrast with the often cruel reality of their daily lives. A decisive step forward in the enforcement of international law was the creation of the International Criminal Court: It was set up to ensure that the crimes considered to be the most serious under international law do not go unpunished. Ensuring accountability was a task assigned first and foremost to the national justice systems who have the responsibility to investigate and prosecute. Only where States fail to fulfil their obligations does the ICC have a role, as a court of last resort. The international criminal justice project, with the ICC at its heart, has been remarkably successful. Almost two thirds of the UN membership have joined its founding treaty, and innovative accountability mechanisms such as the accountability mechanism for Syria (HIM) have been created in support of accountability efforts. And nevertheless, the Court is under relentless attack: Staff members have been subjected to unprecedented measures simply for doing the work they are mandated to do. The Court as an institution is under constant political attack. We, together with many of our friends, have consistently rejected such measures that are both unacceptable and a dangerous precedent. For the majority of us who support the ICC this is a moment to come together, to forge a clear way ahead, to express unequivocal support for the Court, find practical ways to assist it and to remain faithful to the Rome Statute.
Mr. President
If the ICC is of crucial importance to enforce respect for international law, that same can be said of the Security Council. Sadly, the Council is failing in this task on a regular basis. Time and again, it proves unable to enforce respect for international humanitarian law, to prevent mass atrocities and to see to it that the law governing the use of force is observed. The Council continues to apply an outdated notion of security which hampers the relevance of its work — and it is paralysed in near permanent political standoffs. In this scenario, the veto power of the five Permanent Members has a pervasive pernicious effect. For multilateralism to be operational, we need to be able to take action also where the Council finds itself in a deadlock — in this Assembly. Where the action of the General Assembly has been limited in the past, it was by choice, not by law. As a function of the Security Council’s failures to deliver, often due to the veto power, the responsibility of the General Assembly to step up and address these matters increases. We therefore believe that the General Assembly should meet and discuss every instance of a veto cast in the Security Council.
Mr. President
The pandemic is the defining challenge our time — in addressing its various dimensions, climate change and its manifold devastating effects have to be at the very center of our response. Enormous work has been done to design solutions that help us fight climate change. The Paris agreement was reached after painstaking and arduous negotiations. Hailed as a breakthrough by most, it was received with skepticism by others who criticized its largely voluntary nature. Today it seems that the Paris agreement is not sufficient to save the planet from ourselves. Too many States, in particular some with vast impact on our collective C02 outputs, have not taken commitments sufficient to change course. We are far off the trajectory charted in Paris and in fact on track to reach unsustainable levels of global warming even earlier than projected. There is hope that we have not run out of time yet. But we are certainly doing so quickly. The effort necessary now must include not only the Governments assembled here, but also the private sector, civil society and in particular the voices of young people who are rightfully asking to be part of the decision-making that will have a profound impact on their lives.
Mr. President
The inequality gap is one of the biggest challenges in achieving the SDG’s. This gap has widened dramatically and rapidly as a result of the pandemic, with devastating effect, both individually and collectively. Forced labor, as the most prevalent expression of modern slavery and human trafficking, has been the focus of our SDG work for a number of years now. Together with our partners — both Governments and private sector partners - we have set up the FAST initiative to help fight what is both a global human rights crisis and massively undermines the 2030 Agenda. Modern slavery and human trafficking make up one of the most profitable organized crime models. FAST stands for Finance Against Slavery and Trafficking and identifies tools for financial institutions to play an effective part in fighting these crimes — in the areas of compliance, responsible investment and financial innovation. The pandemic has made this work only more relevant. We are fully committed to continuing our work to implement FAST, both within in the UN system and beyond.
We are celebrating this year the 30th anniversary of our membership in the United Nations. Joining this organization was an essential step for our sovereignty, for a more assertive and independent foreign policy. The UN membership has solid support in our population, but also comes with expectations that we must work hard to meet. During the pandemic, people all over the world have instinctively looked for the United Nations to offer solutions and show a way forward. Not all these expectations have been met, while the specialized agencies in particular have done tremendous work. We will continue our political investment in the United Nations. We will continue being a voice that promotes the rule of law. And we will do our part to ensure that the intergovernmental bodies are also fit for the upcoming challenges. One element the pandemic has impressively underlined is the need for this Assembly to fully function at all times, in particular in times of crisis. We commend the effort and good will of all during these unprecedented restrictions for our core multilateral forum. But we have a collective duty to prepare better for the next time. The inclusive and universal nature of the General Assembly is too important for it to fall into paralysis when it is most needed. We therefore undertake, together with many partners, to equip the General Assembly with all the tools necessary so it can implement its mandate even in the most difficult of circumstances, including through voted decisions. This Assembly is as strong as we want it to be, and should be as strong as we need it to be to justify the trust put into the United Nations by the peoples it was created to serve. Liechtenstein is fully committed to earning and increasing that trust, and to working together with all interested States represented in this historical hall.
Thank you.